MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 180 days in jail and a fine of $50.00.
No.statement of facts, accompanies the record, however, by an approved and unqualified bill of exception appellant complains of the action of the court in accepting the following form of verdict and entering a judgment of guilty thereon, to wit:
“We, the jury find the defendant ‘Not Guilty’. We, the jury, find the defendant guilty as charged and assess his punishment at $50.00 fine and 180 days in jail.
(Signed) Leslie Shield Foreman”
Elsewhere in the transcript we find the actual verdict rendered which is as follows:
“We the Jury, find the Defendant ‘Not . Guilty’.
s/ Guilty Leslie Shield Foreman
We, the Jury, find the Defendant guilty as charged and assess his punishment at $50.00/100 dollars fine and 180 days in jail.
s/ Leslie Shield Foreman”
If we construe the bill of exception as a certificate of error by the trial court, we are not bound thereby because the entire matter is before us. Free v. State, 165 Tex.Cr.R. 374, 307 S.W.2d 808, and cases there cited. . ,
It is apparent from the record that only' one verdict was rendered by the jury, and the judgment of the trial court is accordingly affirmed.